Citation Nr: 0942228	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-09 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, J.H., and R.B.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years 
thereafter, and there is no competent evidence suggesting 
that the disorder is related to service.

2.  Bilateral hearing loss was noted on the Veteran's service 
entrance examination and did not increase during service.

3.  The competent and credible evidence links the Veteran's 
current tinnitus to his hearing loss.




CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may such be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1153, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 
(2009). 

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in September 2005 and December 2005 letters, 
the Veteran was provided notice regarding what information 
and evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  Letters in March 2006 and June 2008 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and hearing 
testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing, 
authorizing the release of private medical evidence, and 
providing written argument regarding his claim.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension or 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

        A.  Hypertension
        
The Veteran contends that his hypertension is related to his 
military service, to include exposure to an herbicide agent 
during his service in the Republic of Vietnam.

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service-
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed in § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The Veteran contends that his hypertension is related to his 
military service, to include exposure to an herbicide agent 
during his service in the Republic of Vietnam.  After careful 
consideration of all procurable and assembled data, the Board 
finds that service connection for the Veteran's hypertension 
is not warranted on any basis.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of hypertension.  His 
blood pressure was recorded as 130/70 (systolic/diastolic) at 
his April 1966 service entrance examination.  On an 
accompanying April 1966 report of medical history form, the 
Veteran indicated that he had never suffered from high blood 
pressure.  His blood pressure was recorded as 124/70 at his 
May 1969 service separation examination.  At his May 2009 
hearing, the Veteran acknowledged that he was not diagnosed 
with hypertension either in service or at the time of his 
separation from service.

Following his discharge from service, the medical evidence 
reflects that the Veteran's blood pressure measured within 
normal limits on multiple occasions: 108/70 in January 1985; 
131/80 in April 1990; 120/80 in April 1999; and 125/80 in May 
1999.  It was not until a VA medical evaluation in August 
2005 (more than 35 years after his service discharge) when 
the Veteran was first diagnosed with elevated diastolic blood 
pressure, with his blood pressure measuring 121/88, and he 
was given a blood pressure machine for home monitoring at 
that time.  It was also noted in August 2005 that the 
Veteran's father had suffered from hypertension before he 
died.  VA treatment records dated from September 2006 through 
January 2009 document continued treatment for the Veteran's 
hypertension with medication.  At his May 2009 hearing, the 
Veteran acknowledged that he was first diagnosed with 
hypertension in 2005 or 2006 and began treatment with 
medication during that time period.

With regard to service connection on a presumptive basis as a 
result of herbicide exposure, hypertension is not a 
disability that is recognized as being related to Agent 
Orange, and therefore it is not subject to presumptive 
service connection on the basis of herbicide exposure.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  Accordingly, service connection for the 
Veteran's hypertension on a presumptive basis as a result of 
herbicide exposure is not warranted.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

With regard to service connection on a direct basis, the 
medical evidence of record does not show that hypertension 
was present in service.  The Veteran himself has acknowledged 
that he was not diagnosed with hypertension either in service 
or at the time of his separation from service.  Furthermore, 
the medical evidence of record shows that his blood pressure 
measured within normal limits until August 2005, more than 35 
years after his service discharge.

Therefore, the Board concludes that the medical findings are 
of greater probative value than the Veteran's contentions 
regarding his hypertension.  The only evidence supporting the 
Veteran's claim consists of his own statements that his 
hypertension is related to service.  In this regard, to the 
extent that the Veteran himself believes that there is a 
medical nexus between his hypertension and his military 
service, it is now well established that lay persons without 
medical training, such as the Veteran, are not competent to 
opine on matters requiring medical expertise, such as the 
etiology of hypertension.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); see also see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed.Cir.2007) (noting general competence to 
testify as to symptoms but not to provide medical diagnosis).

The Board acknowledges that a VA examination has not been 
scheduled in this case for purposed of obtaining a medical 
opinion.  However, there is no evidence of hypertension in 
service or for more than 35 years after the Veteran's 
discharge from service, and the evidence of record does not 
contain any competent evidence to suggest a possible 
association between his hypertension and service.  Thus, 
under these circumstances, there is no duty to provide a 
medical examination or to obtain a medical opinion.  38 
C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board finds that the preponderance of the 
evidence indicates that 
the Veteran's hypertension was not shown in service or for 
many years thereafter, and has not been shown by competent 
and probative medical evidence to be etiologically related to 
his active service, nor is the condition shown to be 
presumptively linked to Agent Orange exposure.  Accordingly, 
service connection for hypertension is not warranted on any 
basis.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


        B.  Hearing Loss and Tinnitus

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Whether a preexisting disorder underwent an 
increase in severity during service is determined based on 
evidence of the manifestations of the disorder before, 
during, and after service.  38 C.F.R. § 3.306.  For a 
disorder to be considered aggravated in service, there must 
be worsening of the underlying condition, not just temporary 
or intermittent flare-ups of the symptoms of the condition.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran contends that his current bilateral hearing loss 
and tinnitus are related to noise exposure in service.  
Specifically, the Veteran has alleged that he was exposed to 
noise in service from small arms fire, rocket fire, mortar 
attacks, large artillery fire, and constant bombing during 
the Tet Offensive while stationed in Vietnam.  He also claims 
to have been in close proximity when the Long Binh ammunition 
dump was blown up during the time of the Tet Offensive.  He 
has asserted that he was not given any ear protection in 
service.  The Veteran's DD Form 214 lists his military 
occupational specialty as a radio operator and shows that he 
did not receive any medals indicative of combat service.

On an April 1966 report of medical history form, the Veteran 
indicated that he had never suffered from hearing loss or ear 
trouble.  However, at his April 1966 service entrance 
examination, audiological testing revealed bilateral hearing 
loss for VA purposes.  See 38 C.F.R. § 3.385 (2009).  Pure 
tone thresholds for the right ear were as follows: 0 decibels 
at 500 Hertz, 0 decibels at 1000 Hertz, 0 decibels at 2000 
Hertz, 30 decibels at 3000 Hertz, and 45 decibels at 4000 
Hertz.  Pure tone thresholds for the left ear were as 
follows: 0 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 0 
decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 40 
decibels at 4000 Hertz.  He was diagnosed with defective 
hearing and given a Physical Profile of "2" for hearing.

At his May 1969 service separation examination, audiological 
testing once again revealed bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2009).  Pure tone 
thresholds for the right ear were as follows: 5 decibels at 
500 Hertz, 5 decibels at 1000 Hertz, 10 decibels at 2000 
Hertz, and 45 decibels at 4000 Hertz.  Pure tone thresholds 
for the left ear were as follows: 5 decibels at 500 Hertz, 5 
decibels at 1000 Hertz, 5 decibels at 2000 Hertz, and 35 
decibels at 4000 Hertz.  The threshold at 3000 Hertz was not 
measured for either ear.

Following his discharge from service, the Veteran underwent a 
VA Agent Orange examination in January 1985.  On that 
occasion, he complained of decreased hearing since 1966.  It 
was noted that the Veteran had been stationed during service 
at Bien Hoa in Vietnam working at a signal company and as a 
mail clerk.  The audiogram is not interpreted but appears to 
reveal puretone thresholds in excess of 20 decibels in the 
right ear beginning at 3000 Hertz and beginning at 4000 Hertz 
in the left ear.  Speech recognition scores were 94 percent 
in the right ear and 98 percent in the left ear. 

During a VA medical evaluation in August 2005, the Veteran 
reported having a 25-year history of hearing loss and 
tinnitus.  He also stated that his symptoms of tinnitus were 
constant.

During a VA audiological consultation later in August 2005, 
the Veteran reported reduced hearing in both ears with 
gradual onset.  He also reported constant tinnitus which he 
claimed to have noted in service with no specific onset.  The 
Veteran described being exposed to extensive incoming and 
ongoing fire while stationed in Vietnam during the Tet 
Offensive.  He denied any civilian occupational or 
recreational noise exposure.  Audiological testing revealed 
precipitous high frequency bilateral sensorineural hearing 
loss consistent with noise exposure.  Pure tone thresholds 
for the right ear were as follows: 10 decibels at 500 Hertz, 
15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 65 
decibels at 3000 Hertz, and 80 decibels at 4000 Hertz.  Pure 
tone thresholds for the left ear were as follows: 20 decibels 
at 500 Hertz, 20 decibels at 1000 Hertz, 15 decibels at 2000 
Hertz, 65 decibels at 3000 Hertz, and 70 decibels at 4000 
Hertz.

The Veteran underwent a VA audiological examination in 
December 2005.  On that occasion, he reported longstanding 
constant bilateral tinnitus but could not recall the onset of 
it.  He described his military noise exposure from small 
arms, bombings, rockets, and artillery.  The Veteran denied 
any civilian occupational noise exposure, but cited 
recreational noise exposure from past use of firearms.  
Audiological testing revealed bilateral sensorineural hearing 
loss.  Pure tone thresholds for the right ear were as 
follows: 20 decibels at 500 Hertz, 20 decibels at 1000 Hertz, 
15 decibels at 2000 Hertz, 75 decibels at 3000 Hertz, and 65 
decibels at 4000 Hertz.  Pure tone thresholds for the left 
ear were as follows: 15 decibels at 500 Hertz, 15 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, 65 decibels at 3000 
Hertz, and 65 decibels at 4000 Hertz.  The examiner noted 
that the Veteran had entered military service with hearing 
loss.  However, based on a comparison of the Veteran's 
entrance and separation audiograms, the examiner concluded 
that there was no decline in the Veteran's hearing during 
military service, and therefore the examiner opined that it 
was less than likely that the Veteran's hearing loss was 
related to his military service.  The examiner opined that 
the Veteran's tinnitus was likely secondary to his hearing 
loss.

During VA medical evaluations in September 2006 and September 
2007, the Veteran reported having a 25-year history of 
tinnitus and reiterated that his symptoms of tinnitus were 
constant.  His hearing loss was assessed as stable without 
hearing aides on both occasions.

At his May 2009 hearing, the Veteran testified with regard to 
his noise exposure in service.  Significantly, he asserted 
that his tinnitus began on the day of the Long Binh 
ammunition dump explosion and that it had been constant ever 
since.  He stated that he first noticed that his hearing had 
decreased several years after his discharge from service, but 
he also contended that his hearing loss was probably affected 
by being in such close proximity (about a mile away) to the 
Long Binh ammunition dump while in service.  He stated that 
after service, he was employed by a railroad company and 
worked as a truck driver and an inventory clerk.

As noted above, the Veteran's hearing loss was noted on his 
entrance examination.  Thus, the presumption of soundness 
does not attach in this case.  38 C.F.R. § 3.304(b).  If a 
pre-existing disorder is noted upon entry into service, a 
veteran cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case 
38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C. § 1153 (West 
2002); see also 38 C.F.R. § 3.306 (2009); Jensen, 19 F.3d at 
1417.

In this case, the record does not support a finding that the 
Veteran's hearing loss increased in severity during service.  
The December 2005 VA examiner reviewed the claims file, 
including the records of audiometric examinations at entrance 
and discharge from service.  The examiner specifically found 
that there was no decline in the Veteran's hearing during 
service.  There is no medical opinion to the contrary in 
record.  As the competent evidence does not reflect an 
increase in disability during service, the presumption of 
aggravation does not attach.  See 38 U.S.C.A. § 1153.  

Moreover, there is no evidence showing hearing loss to a 
compensable degree within a year following discharge from 
service and the provisions of 38 C.F.R. § 3.309(a) do not 
apply.  Accordingly, the Veteran's hearing loss was not 
incurred in or aggravated by active duty and a grant of 
service connection for bilateral hearing loss is not in 
order.

While the Veteran contends that his hearing loss was caused 
by his military service, as a lay person, he is not competent 
to opine on matters requiring medical expertise, such as the 
etiology of hearing loss.  See Espiritu, 2 Vet. App. at 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience 
to offer medical diagnoses, statements, or opinions); see 
also see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).

The medical evidence of record does not show the Veteran's 
pre-existing bilateral hearing loss underwent an increase in 
severity during his active duty service or manifested to a 
compensable degree within the year following discharge from 
service.  Absent competent evidence of such, the claim for 
service connection must be denied.

With regard to the claim for tinnitus, the Veteran asserts 
that his tinnitus began in service as a result of exposure to 
small arms fire, rocket fire, mortar attacks, large artillery 
fire, and constant bombing during the Tet Offensive while 
stationed in Vietnam, and has continued since that time.  
During his hearing testimony, he stated the ammunition dump 
explosion at Long Binh was the origin of his tinnitus.

The Veteran filed his claim for service connection for 
tinnitus in July 2005.  The Veteran's service treatment 
records are negative for any complaints, treatment, or 
diagnosis of tinnitus.  The first post service mention of 
hearing loss in the record is a VA outpatient clinic visit in 
August 2005.  At the initial visit, he reported a history of 
tinnitus for 25 years, which would place the onset in 1980.  
At the audiology clinic follow-up a few weeks later, he 
reported that he had tinnitus in service, with no specific 
onset. 

While the Board acknowledges that tinnitus is a condition 
capable of lay observation, the Board finds the preponderance 
of the evidence is against the claim for service connection.  
In this regard, the record contains medical records dating 
from the 1980s and 1990s from an otolaryngologist.  At no 
point during his multiple visits to this specialist did he 
ever complain of symptoms of tinnitus, even in passing.  On 
his Agent Orange examination in January 1985, when questioned 
about his ears he noted that he did not hear well, but made 
no mention of ringing or "crickets" as he recently 
described his tinnitus.  Moreover, at the time of his VA 
audiology consultation in August 2005, he denied any post 
service noise exposure in his occupation or recreationally, 
noting working as a clerk and salesman after service.  
However, during the Veteran's VA examination he reported 
recreational exposure to noise from firearms.  Later in the 
course of the claim it was reported that he worked as a truck 
driver after service.  On his VA examination, he indicated he 
could not recall the onset of tinnitus.

The Board notes that the first mention of tinnitus in the 
medical evidence of record is dated after he filed his claim 
for service connection.  The onset date has ranged from being 
after service, to during service with no specific incident, 
to during service from a specific incident, to him being 
unsure when it began.  His reports of post service noise 
exposure have also been somewhat inconsistent.  The Board 
notes that these recollections are being made approximately 
36 years after his discharge from service.  As the varying 
statements suggest, the history as to the onset of tinnitus 
is simply not reliable.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay 
evidence and conflicting statements of the veteran in 
weighing credibility).  Thus, the Board finds that the 
medical evidence of record to be more probative than the 
recollections of the Veteran made more than 30 years after 
his discharge from service.  Moreover, the Board notes that 
the VA examiner, following review of the claims file, 
attributed the Veteran's current tinnitus to his hearing 
loss, for which service connection has been denied.  

In summary, the Board finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for hearing loss and tinnitus.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides, is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


